Case 1:21-cv-00276-LMB-TCB Document 1 Filed 03/04/21 Page 1 of 4 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

STEVEN SURLES,
5268 Nicholson Lane, SRG 287
Kensington, Maryland 20895

Plaintiff,

v. Case No::
LEVIN REAL ESTATE
MANAGEMENT CORP.,

and

BURLINGTON COAT FACTORY
WAREHOUSE CORPORATION,

and

PENSKE TRUCK LEASING CO.,
LIMITED PARTNERSHIP A/K/A
PENSKE TRUCK LEASING CO., LP,

Semane’ Seamer! “Nome Sommer’ Neem’ See! Saree” See “met Somme” Se Spe” Smee” Spee’ Seer” Soe” SNe’ See” Nee!”

Defendants,
NOTICE OF AND PETITION FOR REMOVAL

Petitioners/Defendant, Burlington Coat Factory Warehouse Corporation (“Burlington”),
by counsel, and pursuant to 28 U.S.C. §1441 et. seqg., hereby files this Notice of and Petition for
Removal of this action, with the consent of Defendants Levin Real Estate Management Corp.
(“Levin Real Estate”) and Penske Truck Leasing Co., Limited Partnership a/k/a Penske Truck
Leasing Co., LP (“Penske”), from the Circuit Court of Arlington County, in which it is now
pending, to the United States District Court for Eastern District of Virginia, Alexandria Division

(“Petition”), and in support thereof, respectfully states as follows:
1, Burlington has been named as a defendant in a suit filed in the Circuit Court of

Arlington County, Case No.: 21-141. Suit was filed on January 13, 2021.
Case 1:21-cv-00276-LMB-TCB Document 1 Filed 03/04/21 Page 2 of 4 PagelD# 2

2. Burlington was served or otherwise provided notice of the Summons and
Complaint on February 19, 2021. Therefore, this Notice and Petition is timely pursuant to Title
28 U.S.C. § 1446(b)(1).

3. Copies of the Summons and Complaint, as filed in the Circuit Court of Arlington
County, are attached as Exhibit A.

4. The above-entitled matter is a civil action in which the Plaintiff alleges
Defendants negligence in connection with an incident that occurred on February 11, 2020 in
Falls Church, Virginia.

5. Plaintiff's Complaint demands One Million Dollars ($1,000,000.00).

6, Moreover, upon information and belief, Plaintiff is a current resident of
Kensington, Maryland.

7. Upon information and belief, Burlington is a Florida corporation with its principal
place of business located in Burlington, New Jersey. See Exhibit B.

8. Upon information and belief, Levin Real Estate is a New Jersey corporation with
its principal place of business located in North Plainfield, New Jersey. See Exhibit C. Levin
consents to this removal.

9, Upon information and belief, Penske Truck Leasing Company, LP is a Delaware
limited partnership with its principal place of business located in Reading, Pennsylvania. See
Exhibit D. Penske consents to this removal.

10. As demonstrated above, the above-entitled action is one in which this Court has
jurisdiction pursuant to Title 28 U.S.C, §1332(a)(1) as there is complete diversity among the

parties. In addition, the amount in controversy exceeds the jurisdictional threshold of $75,000.00
Case 1:21-cv-00276-LMB-TCB Document 1 Filed 03/04/21 Page 3 of 4 PagelD# 3

pursuant to Title 28 U.S.C. § 1332(a). Therefore, Defendants are entitled to remove this action
to this Court under Title 28 U.S.C. §1441(b).

11. WHEREFORE, Petitioners/Defendant, Burlington with the consent of Defendants
Levin Real Estate and Penske respectfully request that the above-entitled action be removed
from the Circuit Court of Arlington County to the United States District Court for the Eastern
District of Virginia, Alexandria Division.

Respectfully submitted this 4" day of March 2021.

BURLINGTON COAT FACTORY
WAREHOUSE CORP.

By Counsel

Lh Joshua U. Hofy mau

Joshua M. Hoffman, Esq. (VSB No. 78597)
jhoffman@fandpnet.com

FRANKLIN & PROKOPIK, P.C.

2325 Duiles Corner Boulevard, Suite 1150
Herndon, Virginia 20171

Phone: (703) 793-1800

Fax: (703) 793-0298
Case 1:21-cv-00276-LMB-TCB Document 1 Filed 03/04/21 Page 4 of 4 PagelD# 4

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the 4" day of March 2021 a true and accurate copy of the
foregoing was filed with the Clerk of Court using the CM/ECF system, and the foregoing was also
served via U.S. mail to the following:
Justin M. Reiner, Esquire
AXELSON, WILLIAMOWSKY, BENDER & FISHMAN, PC
1401 Rockville Pike, Suite 650

Rockville, Maryland 20852
Counsel for plaintiff

Lh Jashua 4. Hofy HAN

Joshua M,. Hoffman
